FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                             FOR THE TENTH CIRCUIT                             April 26, 2017
                         _________________________________
                                                                            Elisabeth A. Shumaker
                                                                                Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                           No. 16-1321
                                                  (D.C. No. 1:15-CR-00393-CMA-1)
IVORY THOMAS,                                                 (D. Colo.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before PHILLIPS, McKAY, and McHUGH, Circuit Judges.
                   _________________________________


       Ivory Thomas pleaded guilty to being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1). His presentence investigation report assigned him a

base-offense level of 20, based in part on a prior felony crime-of-violence conviction for

a robbery in Colorado. See U.S.S.G. § 2K2.1(a)(4)(A). Thomas objected and argued that

robbery in Colorado did not qualify as a crime of violence for federal sentencing

purposes. See Colo. Rev. Stat. § 18-4-301(1) (2016). At sentencing, the district court


       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
overruled Thomas’s objection and concluded that robbery in Colorado is indeed a crime

of violence. See U.S.S.G. § 4B1.2(a)(1). Because of his guilty plea, Thomas received a

three-level acceptance-of-responsibility reduction, and the district court also granted the

government’s motion to depart one more level downward because Thomas generally

waived his appellate rights. Combined with his Criminal History category of VI, the

adjusted offense level of 16 yielded a guideline range of 46 to 57 months. The district

court varied downward and imposed a sentence of 41 months.

       In his plea agreement, Thomas waived his general right of appeal, but maintained

his specific right to appeal the district court’s finding that robbery in Colorado is a crime

of violence. Thomas has appealed that question.

       After Thomas’s sentencing, our circuit settled that question. In United States v.

Harris, 844 F.3d 1260 (10th Cir. 2017), we concluded that robbery in Colorado—

“knowingly tak[ing] anything of value from the person or presence of another by the use

of force, threats, or intimidation,” Colo. Rev. Stat. § 18-4-301(1)—is a violent felony

under the Armed Career Criminal Act, 18 U.S.C. § 924(e). On the same day, the same

circuit panel concluded in United States v. Crump, No. 15-1497, __ Fed. Appx. __ , 2017

WL 33530 (Jan. 4, 2017) (unpublished), that robbery in Colorado, for the same reasons

the panel had stated in Harris, qualifies as a crime of violence under U.S.S.G. §

4B1.2(a)(1).

       Thomas acknowledges that the purpose of his appeal now is to preserve the issue

for Supreme Court review. Thomas may consider the issue so preserved. As he likely

knows, “[w]e are bound by the precedent of prior panels absent en banc reconsideration

                                              2
or a superseding contrary decision by the Supreme Court.” In re Smith, 10 F.3d 723, 724

(10th Cir. 1993). We affirm.



                                            Entered for the Court


                                            Gregory A. Phillips
                                            Circuit Judge




                                           3